DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities:  “along the longitudinal axis a blade width transverse” should read -- along the longitudinal axis, a blade width transverse --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 21-23, 26-29, 32-33, 36-37 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Hood (5,261,922) in view of Babaev (20120130380).

As to claim 21, Hood discloses: A surgical instrument (device of figure 1), comprising:(a) an acoustic waveguide (48) extending along a longitudinal axis (axis going through 48) to distal end, wherein the acoustic waveguide defines a waveguide width transverse to the longitudinal axis (width of 48 seen in figure 2); (b) an ultrasonic blade (26) distally projecting relative to the acoustic waveguide and in acoustic communication with the acoustic waveguide (see figure 2), wherein the ultrasonic blade includes: (i) a blade body (outer surface of blade), (ii) a first side surface (top side, seen as left side in figure 3), (iii) a second side  surface (bottom side, seen as right side in figure 3) opposite the first side surface (see figure 3), and (iv) a cutting edge (27) 
Hood fails to directly disclose: a lumen extending at least partially through the acoustic waveguide and configured to connect with a fluid source to deliver a flow of cooling liquid to at least one of the first and second sides surfaces of the ultrasonic blade.
In the same field of endeavor, namely ultrasonic cutting devices, Babaev teaches an ultrasonic cutter that includes: a lumen (43) extending at least partially through the acoustic waveguide (portion lumen asses though in figure 3) and configured to connect with a fluid source (see paragraph 0047, structured to be able to connect to a fluid source to deliver fluid) to deliver a flow of cooling liquid to at least one of the first and second sides surfaces of the ultrasonic blade (see figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the cooling assembly of Babaev which includes a lumen (43) extending at least partially through the acoustic waveguide  and configured to connect with a fluid source  to deliver a flow of cooling liquid to at least one of the first and second sides surfaces of the ultrasonic blade to enable the user to cool the blade during use to prevent overheating (paragraph 0047). One the 
Hood further fails to directly disclose: wherein the blade width is larger than the waveguide width. 
It would have been obvious to one of ordinary skill in the art to have made the blade width larger than the waveguide width in order to fit the particular procedure being done since this claimed dimension of the blade relative to the waveguide does not change the blades ability to cut through material. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see all paragraphs 0077-0081), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 

As to claim 22, the combination of Hood and Babaev discloses the invention of claim 21, the combination further discloses: wherein at least one of the first or second side surfaces is planar. Examiner note’s the blade is described as planar (see claim 12 of Hood). Furthermore as seen in figure 3, each side is seen as planar. 

As to claim 23, the combination of Hood and Babaev discloses the invention of claim 22, the combination further discloses: wherein each of the first and second side 

As to claim 26, the combination of Hood and Babaev discloses the invention of claim 221, the combination further discloses: wherein the ultrasonic blade further includes a first tapered surface (see figure below) and a second tapered surface (see figure below), wherein the first and second tapered surfaces respectively extend from the first and second side surfaces together to define the cutting edge (see figure below).

    PNG
    media_image1.png
    643
    345
    media_image1.png
    Greyscale



As to claim 28, the combination of Hood and Babaev discloses the invention of claim 27, the combination further discloses: wherein the ultrasonic blade extends from the acoustic waveguide such that the distal opening is transversely positioned on only one of the first or second sides of the cutting plane (see figure 3 of Babaev, will only be 0n the top surface when the combination is made). 

As to claim 29, the combination of Hood and Babaev discloses the invention of claim 28, the combination further discloses: wherein the acoustic waveguide defines only one distal opening (see figure 3 of Babaev). 

As to claim 32, the combination of Hood and Babaev discloses the invention of claim 21, the combination further discloses: wherein the cutting edge is continuous through the cutting plane (see figures 3-5 of Hood).

As to claim 33, the combination of Hood and Babaev discloses the invention of claim 32, the combination further discloses: wherein the blade body defines a perimeter the cutting edge extends continuously about at least a majority of the perimeter (see figures 3-5 of Hood).

As to claim 36, the combination of Hood and Babaev discloses the invention of claim 21, the combination further discloses: (a) a body (50 of Hood), wherein the ultrasonic blade distally projects relative to the body (see figure 1); and (b) a port fluidly connected to the lumen (paragraph 0062 of Babaev) and configured to connect to the fluid source for communicating the flow of cooling liquid there along (structured to connect to a fluid source). Examiner notes the port will be incorporated into the dev ice of Hood once the combination is made. 

As to claim 37, the combination of Hood and Babaev discloses the invention of claim 21, the combination further discloses: wherein the blade body has a lobe shape or a disc shape (seen as a lobe shape, see figures 3-5 of Hood).

As to claim 44, Hood discloses: A surgical instrument (device of figure 1), comprising:(a) an acoustic waveguide (55, seen as a waveguide since it helps propagate the wave from 140 to the blade) extending along a longitudinal axis (axis going through 55) to a distal end (distal end facing 26 in figure 11), wherein the distal end faces distally (see distal end of 55 in figure 11) and defines a distal opening (se figure 11, opening 62 enters); (b) an ultrasonic blade (26) distally projecting relative to the acoustic waveguide and in acoustic communication with the acoustic waveguide (see figure 11), wherein the ultrasonic blade includes: (i) a blade body (outer surface of 
Hood fails to directly disclose: the lumen is configured to connect with a fluid source to deliver a flow of cooling liquid to at least one of the first and second sides surfaces of the ultrasonic blade.
In the same field of endeavor, namely ultrasonic cutting devices, Babaev teaches that’s its well-known to configure a lumen of a waveguide (42, serves as a waveguide since it helps to propagate the waves to the blade) to connect with a fluid source (via conduit 43) to deliver a flow of cooling liquid to at least one of the first and second sides surfaces of the ultrasonic blade (see paragraph 0047, structured to be able to connect to a fluid source to deliver fluid). Examiner notes, the claim does not require the lumen to physically deliver the fluid, it merely must be connected to a fluid source. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the cooling assembly of Babaev to the lumen of Hoods waveguide to enable the user to cool the blade during use to prevent 

As to claim 45, the combination of Hood and Babaev discloses the invention of claim 44, the combination further discloses: wherein the distal opening is positioned on the longitudinal axis (see figure 11 of Hood). 

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive.
As to the argument regarding that Hood in view of Babaev fails to disclose the blade width is larger than the waveguide width, examiner agrees that this is not explicitly shown in the drawings or explained in the specification. However it would have been obvious to one of ordinary skill in the art to have made the blade width larger than the waveguide width in order to fit the particular procedure being done since this claimed dimension of the blade relative to the waveguide does not change the blades ability to cut through material. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see all paragraphs 0077-0081), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771